Case 1:19-cv-01220-DDD-JPM Document 38 Filed 01/27/21 Page 1 of 1 PageID #: 410




                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF LOUISIANA

                               ALEXANDRIA DIVISION

 JEFFREY KILLIAN and                           * CIVIL ACTION NO. 1:19-CV-01220
 BRANDY BANES                                  *
                                               * JUDGE DEE D. DRELL
 VERSUS                                        *
                                               * MAG. JUDGE PEREZ-MONTES
 DEAN ANDERSON, CENTRA                         *
 TECHNOLOGY INC, AND THE                       *
 HANOVER INSURANCE COMPANY                     *


                    MOTION TO ENROLL COUNSEL OF RECORD


       NOW INTO COURT, through undersigned counsel, come plaintiffs, JEFFREY

 KILLIAN AND BRANDY BANES who move this Honorable Court for an Order enrolling

 EMILY GREMILLION, as co-counsel of record for plaintiff.




                                        RESPECTFULLY SUBMITTED:
                                        BRIAN CAUBARREAUX & ASSOCIATES


                                        BY: _____s//Emily Gremillion _______
                                        BRIAN M. CAUBARREAUX #21522
                                        EUGENE A. LEDET, JR, #19681
                                        EMILY GREMILLION, # 31177
                                        ETHAN E. CAUBARREAUX, #38694
                                        2204 MacArthur Drive
                                        Alexandria, Louisiana 71301
                                        Telephone: (318) 442-0900
                                        Facsimile: (318) 483-9991
                                        Attorneys for Plaintiff
